Citation Nr: 1513330	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  08-04 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a personality disorder.
 
2.  Entitlement to service connection for polysubstance abuse with substance-induced mood disorder, to include as secondary to claimed bipolar disorder, chronic adjustment disorder, and/or personality disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel

INTRODUCTION

The Veteran had active service from May 1975 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating determination of the Department of Veterans Affairs (VA), Regional Office (RO), in Oakland, California.

In February 2011, the Veteran testified at a personal hearing over which a Veterans Law Judge of the Board presided while at the RO.  A transcript of the hearing is of record.  Thereafter, this matter was before the Board in October 2011 at which time it was remanded for additional development.  During the pendency of the development, in October 2012, the Veteran was informed that the Veterans Law Judge that conducted the hearing was no longer employed by the Board, and was offered the opportunity to appear at an additional hearing to be conducted by a Veterans Law Judge who would decide his case.  In November 2012, the Veteran indicated that he wished to testify at a new hearing.

 In August 2013, the Veteran again testified at a Board hearing at the RO.  A transcript of this hearing is also of record.  The case was then remanded in January 2014 for additional development.  It is now returned to the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of previous remands; however, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

The Veteran asserts that his currently diagnosed psychiatric disorders, to include polysubstance abuse, are attributable to his military service and, therefore, should be service connected.  Pursuant to the January 2014 Board remand, additional service treatment records of the Veteran were obtained.  Such records include hospital treatment at the Letterman Army Medical Center, Presidio of San Francisco, California, dated in March 1980 in which the Veteran was diagnosed as having chronic mixed personality disorder.  These service treatment records do not appear to have been associated with the Veteran's claims file at the time of prior VA examinations in January 2006 and December 2011.  As such, the Board found in the previous remand that an additional medical opinion is required so as to address whether the Veteran's current psychiatric disorder is related to his in-service diagnosis of chronic mixed personality disorder, to include whether any such disorder existed prior to service and was aggravated by service. 

The Appeals Management Center (AMC) provided an exam request to the Sacramento VAMC in September 2014, noting that the Veteran's address should be verified because the Veteran's Health Administration (VHA) has a different address on file than the AMC.  A December 2014 e-mail from VAMC personnel indicated that the Veteran had not been scheduled for the ordered examination because he did not respond within ten days to the "RSVP" for an examination which had been mailed to him.  The e-mail did not specify which mailing address had been utilized.  It is unclear from any information in the claims file as to whether the Veteran's updated address was used.  Thus, the Board is compelled to remand once again in order for the Veteran to receive an additional VA psychiatric examination with appropriate notice concerning a new examination.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board's remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already explained herein, however, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the veteran's claim to be fully and fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that are not already contained in the claims file.  All records obtained should be associated with the Veteran's claims file.
 
2.  The agency of original jurisdiction shall afford the Veteran an additional VA examination so as to assess the nature and etiology of his asserted psychiatric disability. All diagnostic testing and evaluation deemed necessary must be performed. 

The examiner must review all pertinent records in the claims file, including the additional service treatment records received following the January 2014 Remand, and a complete copy of this remand, and offer comments and opinions in response to the following:

(a) For any diagnosed psychiatric disorder, the examiner shall provide a medical opinion indicating whether the evidence of record clearly and unmistakably shows that the Veteran had such disorder that existed prior to his entry into active service.

(b) If preexistence is clearly shown, does the evidence of record clearly and unmistakably show that (i) the pre-existing psychiatric disorder did not worsen during active service, or that (ii) any increase in disability was due to the natural progression of the disease? Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that any currently diagnosed psychiatric disorder had its onset during the Veteran's period of active service, to include his in-service diagnosis of chronic mixed personality disorder?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.
 
3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


